EXHIBIT 10.6(c)

 

BRIGGS & STRATTON CORPORATION AND SUBSIDIARIES

 

2005 Annual Report on Form 10-K

 

AMENDED FORM OF RESTRICTED STOCK AWARD AGREEMENT UNDER THE
PREMIUM OPTION AND STOCK AWARD PROGRAM

 

Effective:  April 2005

 

--------------------------------------------------------------------------------


 

BRIGGS & STRATTON CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT, dated as of this ____ day of _______,
200_, is made by BRIGGS & STRATTON CORPORATION (the “Company”) to ___________
(the “Employee”).

 

WHEREAS, the Company believes it to be in the best interests of the Company and
its shareholders to provide an incentive for certain of its key employees to
work for and manage the affairs of the Company in such a way that its shares
become more valuable; and

 

WHEREAS, the Employee is a key employee of the Company or one of its
subsidiaries or affiliates.

 

NOW, THEREFORE, in consideration of the premises, the Company hereby awards
Restricted Stock to the Employee on the terms, conditions and restrictions
hereinafter set forth.

 

1.                                       AWARD.  The Company hereby awards to
the Employee _____ shares of Restricted Stock on the date hereof (the “Award
Date”).  Restricted Stock means shares of the common stock of the Company, par
value $0.01 per share, granted in accordance with this Agreement and section 7
of the Company’s Incentive Compensation Plan.

 

2.                                       RESTRICTION.  The Restricted Stock
shall be forfeitable as described below until the shares become vested upon the
first to occur, if any, of the following events:

 

(a)                                  The termination of the Employee’s
employment with the Company or a subsidiary by reason of disability or death. 
For these purposes, “disability” shall mean separation from the service of the
Company or such subsidiary because of such illness or injury as renders the
Employee unable to perform the material duties of the Employee’s job.

 

(b)                                 Five (5) years from the Award Date.

 

(c)                                  A change in control of the Company as
defined in section 11(b) of the Company’s Incentive Compensation Plan.

 

The period of time during which the Restricted Stock is forfeitable is referred
to as the “Restricted Period.”  If the Employee’s employment with the Company or
one of its subsidiaries terminates during the Restricted Period for any reason
other than retirement, early retirement, disability or death, the Restricted
Stock shall be forfeited to the Company on the date of such termination, without
any further obligations of the Company to the Employee and all rights of the
Employee with respect to the Restricted Stock shall terminate.  The Company may,
in its sole discretion, choose to accelerate the vesting of the Restricted Stock
upon termination of the Employee’s employment or

 

--------------------------------------------------------------------------------


 

otherwise.  Notwithstanding any provisions to the contrary, the Employee may not
extend the Restricted Period.

 

3.                                       RIGHTS DURING RESTRICTED PERIOD. 
During the Restricted Period, the Employee shall have the right to vote the
Restricted Stock and to receive cash dividends, stock dividends and other
distributions made with respect to the Restricted Stock; however, all such stock
dividends and other non-cash distributions shall be forfeitable and subject to
the same restrictions as exist regarding the original shares of Restricted
Stock.  The Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Restricted Period, except by will or the laws of
descent and distribution.

 

4.                                       CUSTODY.  The Restricted Stock may be
credited to the Employee in book entry form and held, along with any stock
dividends relating thereto, in custody by the Company or an agent for the
Company until the applicable restrictions have expired.  If any certificates are
issued for shares of Restricted Stock or any such stock dividends during the
Restricted Period, such certificates shall bear an appropriate legend as
determined by the Company referring to the applicable terms, conditions and
restrictions and the Employee shall deliver a signed, blank stock power to the
Company relating thereto.  In no event will the issuance of shares occur later
than two and one-half months after the end of the fiscal year.

 

5.                                       TAX WITHHOLDING.  The Employee may
satisfy any tax withholding obligations arising with respect to the Restricted
Stock in whole or in part by tendering a check to the Company for any required
amount, by election to have a portion of the shares withheld to defray all or a
portion of any applicable taxes, or by election to have the Company or its
subsidiaries withhold the required amounts from other compensation payable to
the Employee.

 

6.                                       IMPACT ON OTHER BENEFITS.  The value of
the Restricted Stock awarded hereunder, either on the Award Date or at the time
such shares become vested, shall not be includable as compensation or earnings
for purposes of any other benefit plan or program offered by the Company or its
subsidiaries.

 

IN WITNESS WHEREOF, this Restricted Stock Award Agreement is executed by the
parties as of the date set forth above.

 

 

BRIGGS & STRATTON CORPORATION

 

 

 

 

 

By:

 

 

 

 

John S. Shiely

 

 

Chairman, President and

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

(Employee)

 

--------------------------------------------------------------------------------

 